Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted April 14, 2021, wherein claims 1, 10-13, 18, 20, 21, 26, 31, 38, and 44 are amended and claims 22, 30, 35, 42, and 48 are canceled.  This application is a national stage application of PCT/IB2017/056034, filed September 29, 2017, which claims benefit of provisional application 62/402921, filed September 30, 2016.
Claims 1, 10-13, 18, 20, 21, 23-27, 31, 32, 36, 38, 39, and 43-45 are pending in this application.
Claims 1, 10-13, 18, 20, 21, 23-27, 31, 32, 36, 38, 39, and 43-45 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted April 14, 2021, with respect to the rejection of instant claims 1, 10-13, 18, 26, 27, 31 ,32, 36, 38, 39, and 43 under 35 USC 102(a)(2) for being anticipated by Mathias et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the amino acid counterion in the salt be specifically lysine.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 14, 2021, with respect to the rejection of instant claims 1, 10-13, 20, 23, 24, 26, 27, 31, 32, 36, 38, 39, and 42 under 35 USC 102(a)(1) for being anticipated by Mylari et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the amino acid counterion in the salt be specifically lysine.  Therefore the rejection is withdrawn.


The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12, 26, 31, 38, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et al. (PCT international publication WO2011/051974, reference of record in previous action)
	The claimed invention is directed to a compound which comprises metformin and an amino acid, specifically lysinate.  In the context of the claimed invention, the “compound” is interpreted to mean a mixture comprising at least the two named molecules, whether associated as an ionic compound, a molecular complex, or a mixture.  Claims 26, 27, 30-32, 35, 36, 38, 39, and 43 are directed to methods of treating subjects suffering from hyperglycemia and related conditions comprising administering to the subject the compound of claim 1.
	Reddy et al. discloses a co-crystal of metformin with at least one alpha-amino acid. (p. 5 fourth paragraph) Alpha amino acids can include for example lysine. (p. 5 sixth paragraph) These compounds can be administered in a therapeutically effective amount, in a therapeutic dosage form, with an 
	Response to Arguments: Applicant’s arguments, submitted April 14, 2021, with respect to the above grounds of rejection have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that because the claims have been amended to recite methods of inhibiting GPBP kinase activity in a subject suffering from a disorder responsive to GBPB kinase inhibition, they are no longer anticipated by Reddy et al.  However, It is clear from Applicant’s disclosure (See for example paragraph 285 of the specification as originally filed, which is relied upon to support the amendment to claim 1) that Applicant considers type 2 diabetes to be one of the disorders responsive to GPBP kinase inhibition, and furthermore considers metformin lysinate (as well as other metformin amino acid complexes) to be a compound that inhibits GPBP kinase activity.  Therefore this claim limitation does no more than explicitly state an inherent mechanism of action by which metformin amino acid complexes exert their antidiabetic activity, and does not differentiate the claims from the prior art’s description of using metformin amino acid complexes including lysinate to treat diabetes.
	For these reasons the rejection is deemed proper and made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 10-13, 18, 26, 27, 31, 32, 36, 38, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mathias et al. (US pre-grant publication 2017/0119841, of record in previous action)
Mathias et al. discloses compounds of formula II, which comprise metformin, an amino acid, and a fatty acid. (p. 2 paragraphs 22-27) Specific embodiments of this formula include the leucinate salt. (p. 20 paragraphs 260-265) The compound can be formulated as a pharmaceutical composition including a powder, tablet, capsule, or caplet, or reconstituted in an aqueous vehicle. (p. 2 paragraph 31) The composition can further comprise one or more optional excipients, and one or more additional active agents including hyperlipidemic and/or antidiabetic agents. (p. 2 paragraph 32) They can be administered to patients for the treatment of type 2 diabetes, pre-diabetes, and hypertriglyceridemia, for example. (p. 3 paragraph 38) The total daily dose of the compound is typically in the range of 1-2g.
Mathias et al. does not specifically disclose a composition wherein the amino acid is specifically aspartate or lysinate.  However, when describing amino acids which can be used in a similar compound (p. 5 paragraph 66) aspartate and lysine are listed among appropriate amino acids to be used.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use aspartate or leucine side chains in the compounds of formula II as well.  One of ordinary skill in the art would have been motivated to do so because Mathias et al. discloses using these side chains in the compounds of formula I.  One of ordinary skill in the art would reasonably have expected success because Mathias et al. generally discloses using amino acid side chains in formula II.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted April 14, 2021, with respect to the above grounds of rejection have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Mathias does not disclose a metformin containing complex wherein the amino acid is lysine, specifically pointing to examples 6-8 on p. 20 of Mathias et al. wherein the complex being used is EPA:metformin:L-Leucine.  However, Mathias et al. generically discloses formula II wherein 
Applicant further argues that Mathias et al. does not teach or suggest a method of inhibiting GPBP kinase or a subject in need of treatment for a GPBP kinase responsive disorder.  However, as discussed with respect to the rejection over Reddy et al., it is clear that “inhibiting GPBP kinase” and “a subject suffering from a disorder which is responsive to GPBP kinase inhibition,” include within their scope methods of treating subjects suffering from diabetes.  Additionally, Applicant argues that the claimed metformin lysinate unexpectedly has better pharmacological properties and utilizes a different mechanism of action than metformin hydrochloride, specifically acting as an inhibitor of GPBP kinase rather than as a moderate activator.  Applicant further points to data in the specification illustrating this improvement.  However, the data provided all compare metformin lysinate (SLN10) to metformin hydrochloride (SLN1).  In order to overcome a case of prima facie obviousness, evidence of unexpected results must point to a difference between the claimed invention and the closest prior art.  In this case, the closest prior art is a metformin complex with leucine and EPA as described by Mathias, not metformin hydrochloride.  While Applicant asserts that metformin lysinate performed better than other metformin amino acid compounds in several assays, the actual portions of the application cited (paragraphs 507 and 525, and figures 81 and 95 which these paragraphs cite) disclose a comparison only between SLN1 and SLN10, (hydrochloride vs. lysinate) with only a passing mention of SLN2 in paragraph 525 as maintaining normoglycemic levels.  According to paragraph 44 on p. 13 of the specification as originally filed, SLN2 is metformin glycinate, not leucinate, and therefore does not represent a comparison with the closest prior art.
For these reasons the rejection is deemed proper and made FINAL.

s 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mathias et al. as applied to claims 1, 10-13, 18, 26, 27, 31, 32, 36, 38, 39, and 43 above, and further in view of Meinicke et al. (US pre-grant publication 2012/0219623, of record in previous action)
	The disclosure of Mathias et al. is discussed above.  Mathias et al. does note disclose a therapeutic method wherein the condition being treated includes proteinuria.
	Meinicke et al. discloses a method comprising administering a DPP-IV inhibitor and metformin to a patient suffering from diabetes to treat and slow the progression of diabetes and diabetic complications. (p. 1 paragraphs 14-15) Diabetic complications which can be affected in this way include proteinuria. (p. 3 paragraph 31)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the metformin composition described by Mathias et al. along with a DPP-IV inhibitor for the treatment of proteinuria.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Meinicke et al. discloses that metformin can be used as a component of a therapy which can affect diabetic complications including proteinuria.
	Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted April 14, 2021, with respect to the above grounds of rejection have been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments are the same as those made with respect to Mathias et al. above and are not found persuasive for the same reasons.  Therefore the rejection is maintained and made FINAL.

Claims 27, 32, 39, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. as applied to claims 1, 10-12, 26, 31, 38, and 43 above, and further in view of Meinicke et al. (US pre-grant publication 2012/0219623, of record in previous action)
The disclosure of Reddy et al. is discussed above.  Reddy et al. does note disclose a therapeutic method wherein the condition being treated includes proteinuria.
	Meinicke et al. discloses a method comprising administering a DPP-IV inhibitor and metformin to a patient suffering from diabetes to treat and slow the progression of diabetes and diabetic complications. (p. 1 paragraphs 14-15) Diabetic complications which can be affected in this way include proteinuria. (p. 3 paragraph 31)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the metformin composition described by Reddy et al. along with a DPP-IV inhibitor for the treatment of proteinuria.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Meinicke et al. discloses that metformin can be used as a component of a therapy which can affect diabetic complications including proteinuria.
	With respect to the dosage of from 100mg to 2.4g described in instant claims 27, 32, 39, and 45, Meinicke et al. discloses particularly preferred doses of 250, 500, 625, 750, 850, and 1000 mg. (p. 5 paragraph 57) Considering that a metformin-lysine salt as described by Reddy et al. has a molecular weight of about 275 compared to about 129 for metformin free base, these doses of metformin would correspond to about 533mg to 2130mg of the salt, falling within the claimed range.
	Therefore the invention taken as a whole is prima facie obvious.


Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mathias et al. as applied to claims 1, 10-13, 18, 26, 27, 31, 32, 36, 38, 39, and 43 above, and further in view of Mylari et al. (US pre-grant publication 2014/0018419, of record in previous action)
The disclosure of Mathias et al. is discussed above.  Mathias et al. does not disclose a method of making a metformin lysinate compound comprising the steps recited in claims 20, 23, and 24.
The disclosure of Mathias et al. is discussed above.  Mathias
Mylari et al. discloses salts of metformin and an amino acid which can be aspartate or glutamate. (p. 1 paragraph 8) The compositions can further comprise a pharmaceutically acceptable carrier, vehicle, or diluent. (p. 1 paragraph 10) These compounds can further be used in a method of treating type 2 diabetes, metabolic syndrome, hypertriglyceridemia, and diabetic complications. (p. 6 paragraph 43) The composition van be prepared in various pharmaceutical dosage forms such as tablets, capsules, powders, granules, or liquids, (p. 8 paragraph 82) and in a dosage of for example 0.25-1g. (p. 9 paragraph 91) The salts can be prepared by preparing a free base of metformin from a metformin salt, (p. 2 paragraphs 17-20) combining the ingredients in alcohol solvent, (p. 10 paragraphs 101-105) for example at room temperature, followed by filtration, which is also a method of concentrating the composition. (p. 11 paragraph 115) This method is seen to anticipate the method described in instant claims 20, 23, and 24.
The disclosure of Mathias et al. is discussed above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare metformin salts as described by Mathias et al., for example lysinate salts, using the method described by Mylari et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the method described by Mylari et al. is used to make similar 
	Therefore the invention taken as a whole is prima facie obvious.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mylari et al. as applied to claim 20 above, and further in view of Mylari ‘259. (US patent 8853259, of record in previous action)
	The disclosures of Mathias et al. and Mylari et al. is discussed above.  Mathias et al. in view of Mylari et al. does not specifically disclose a method wherein the metformin free base is produced form metformin hydrochloride.
	Mylari et al. ‘259 discloses salts of metformin, lipoic acid, and glutamic or aspartic acid. (column 3 lines 53-55) These salts can be made by a method similar to that described by Mylari et al., wherein the metformin free base is produced by deprotonation of metformin hydrochloride, and wherein the amino acid is used in a 5-fold excess. (column 7 line 50 – column 8 line 65)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to produce metformin free base for use according to the method of Mylari et al. using metformin hydrochloride as a starting material.  One of ordinary skill in the art would have been motivated to do so because Mylari ‘259 discloses this salt as a source of metformin free base.  One of ordinary skill in the art would have reasonably expected success because Mylari et al. discloses that metformin salts in general can be used in this method.
Therefore the invention taken as a whole is prima facie obvious.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10-13, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating certain specific disorders such as diabetes, hyperglycemia, and proteinuria, does not reasonably provide enablement for methods of treating all subjects suffering from disorders responsive to inhibition of GPBP kinase activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention:  The claimed invention is a method of treating a subject.  In order to be enabled for the full scope of the claimed methods, one skilled in the art must reasonably be able to identify the subject population for treatment and have a reasonable expectation of being able to treat said subjects with the claimed method.
	The state of the prior art:  Metformin is itself a well-known antidiabetic agent operating by multiple mechanisms.  For example Rena et al., (Reference included with PTO-892) discloses that AMPK activation is responsible for the antihyperglycemic effect of metformin but that other mechanisms appear to be involved as well.  Metformin is also known to block the growth of cancer cells, as disclosed by Scotland et al. (Reference included with PTO-892) However, an association with GPBP and related diseases that would allow for a general treatment of such diseases is not known in the art.
	Goodpasture antigen binding protein (GPBP) is a kinase known to be involved in a number of different biological processes including autoimmune disease, collagen organization, apoptosis, embryonic development, and amyloid plaque formation. (See Raya et al., Revert et al., Granero et al., included with PTO-1449, and Mencarelli et al., included with PTO-892) Those skilled in the art do not have a full understanding as to the entire scope of this protein’s role or its association with disease.
	The relative skill of those in the art:  The relative skill of those in the art is high.
	The predictability or unpredictability of the art:  Biological systems are complex, involving the interaction a large number of different genes and gene products, in many different cell types.  There is not necessarily a direct correlation between one specific enzymatic activity and one specific biological outcome such that affecting the activity of that enzyme will reliably and predictably cause one specific effect.  Therefore attempts to target particular proteins for the treatment of disease are complex and unpredictable.
	The Breadth of the claims:  The claimed invention is very broad, including methods of treating any subject suffering from a disorder which would respond to inhibition of GPBP kinase.
The amount of direction or guidance presented:  The specification describes the role of GPBP in diabetes. (e.g. paragraphs 24-26) The specification further describes a way in which amino acid salts of metformin may be internalized by a different pathway than metformin hydrochloride and therefore could exert a different biological activity. (paragraphs 45-46) However, evidence of a specific alternate assimilation pathway is not given, and this speculation remains theoretical.  The specification makes mention of different biological effects, for example translocating GLUT4 more effectively. (paragraph 100) Metformin amino acid salts were also seen to have a different pharmacokinetic profile than metformin hydrochloride (paragraphs 111-115) and superior effects on blood glucose. (paragraphs 116-117) These salts are also described as interacting more effectively with cytosolic GPBP, (paragraph 308) and being inhibitors, rather than activators, of GPBP. (example 1 on pp. 101-102) Overall, these experimental data suggest an improved therapeutic activity against diabetes, but do not suggest treatment of other diseases such as those previously described as associated with GPBP.  The specification also does not discuss or suggest the treatment of patients having conditions other than type 2 diabetes.
The presence or absence of working examples: Preclinical data regarding the pharmacokinetics and glycemic effect of metformin amino acid salts in rats are described.  None of these examples involve the treatment of any condition other than type 2 diabetes.
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as the treatment of disease.  See MPEP 2164.
The quantity of experimentation necessary:  In order to practice the claimed methods for conditions beyond type 2 diabetes, one skilled in the art would have to undertake an unpredictable program of novel research regarding the role of GPBP in disease and potential therapeutic strategies aimed it its inhibition.  As all of the guidance and working examples provided in Applicant’s disclosure concern the treatment of type 2 diabetes, they are of only limited utility for the treatment of other 
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the state of the art and the lack of guidance or working examples, Applicants fail to provide information sufficient to practice the claimed invention for the treatment of conditions other than type 2 diabetes.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	4/19/2021